Citation Nr: 0826644	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-27 621A	)	DATE
	)
	)



THE ISSUE

Whether a September 19, 1988, decision of the Board of 
Veterans' Appeals denying entitlement to service connection 
for post traumatic stress disorder (PTSD) should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).



REPRESENTATION

Moving party represented by:  Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran (moving party) served on active duty from March 
1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 motion for revision 
or reversal of a Board decision dated in September 1988.  The 
basis for the motion was alleged CUE.  See 38 U.S.C.A. § 
7111(West 2002); 38 C.F.R. §§ 20.1400, et seq. (2007).

The issue of entitlement to an earlier effective date for 
post traumatic stress disorder (PTSD), to include whether 
clear and unmistakable error (CUE) exists in an August 1967 
and a June 1973 RO decision is also on appeal, but is the 
subject of a separate decision.  


FINDING OF FACT

The moving party has alleged no specific error of fact or 
law in the September 19, 1988, Board decision.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

However, these requirements are not applicable to requests 
for revision of a final decision based on CUE because the 
matter involves an inquiry based upon the evidence of record 
at the time of the decision rather than the development of 
new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA 
does not have "a duty to develop" a CUE case because 
"there is nothing further that could be developed"); see 
also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).


LAW AND ANALYSIS

As a preliminary matter, the Board notes that the issue of 
whether CUE exists in an August 1986 RO decision that denied 
a claim of entitlement to service connection for PTSD was 
improperly adjudicated by the RO in the June 2004 rating 
decision for the following reasons.  The regulations 
pertaining to CUE provide that rating actions of the RO are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) (2007).  
The claimant has one year from notification of an RO decision 
to initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.202, and 20.302(a) (2007).

Additionally, a decision issued by the Board is also final.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  
When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. §§ 20.1100, 20.1103, 20.1104.  In Smith v. Brown, 35 
F.3d 1516, 1523 (Fed. Cir. 1994), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
section 3.105(a) applies only to RO decisions, and not to 
Board decisions.  In so holding, the Federal Circuit noted 
that to hold otherwise would permit an inferior tribunal, 
e.g., a regional office, to collaterally review the actions 
of a superior one, i.e., the Board.  Smith, supra, at 1526.  
Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that an RO decision "appealed to and affirmed 
by the Board" was thus "subsumed by the Board's decision," 
and could not be attacked on clear and unmistakable error 
grounds.  See Donovan v. Gober, 10 Vet. App. 404 (1997), 
aff'd sub nom.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 1255 (1999).

In this case, the veteran alleged CUE in the August 1986 RO 
decision that denied service connection for PTSD.  However, 
the veteran had appealed the August 1986 decision to the 
Board, and therefore that decision was subsumed, on appeal, 
by a September 1988 Board decision.  38 C.F.R. § 20.1104.  As 
noted above, when a rating decision is subsumed by a Board 
decision, the rating decision cannot be the subject of CUE as 
a matter of law.  As such, in this instance, neither the RO 
nor the Board can review an allegation of CUE in the August 
1986 RO decision.  

Rather, in a case such as this, the claimant "must proceed 
before the Board and urge that there was clear and 
unmistakable error" in the Board decision.  Brown v. West, 
203 F.3d 1378, 1381 (Fed. Cir. 2000).  In other words, the 
veteran must file a motion directly with the Board for 
revision or reversal of the September 1988 Board decision on 
the basis of CUE.  38 C.F.R. § 20.1400.  Thus, the Board 
construed the veteran's allegations of CUE in the August 1986 
RO decision as a motion for revision or reversal of the 
September 1988 Board decision based on CUE, and the veteran 
and his representative were sent a letter to this effect in 
February 2008.  The letter informed the veteran and his 
representative that they had thirty days from the date of the 
letter to file a relevant response, including a request to 
review the claims file prior to filing a further response.  
The Board has not received a response to this letter and will 
now proceed with a decision on the motion.

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2007).

A decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a) (West 2002).  VA regulations 
define what constitutes CUE and what does not, and they 
provide in pertinent part:

§ 20.1403 Rule 1403.  What constitutes [CUE]; what does not.

(a) General. [CUE] is a very specific and rare kind of error. 
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

........

(c) Errors that constitute [CUE].  To warrant revision of a 
Board decision on the grounds of [CUE], there must have been 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.
(d) Examples of situations that are not [CUE].

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

........

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  [CUE] does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

§ 20.1404 Rule 1404.  Filing and pleading requirements; 
withdrawal.

.....

(b) Specific allegations required.  The motion must set forth 
clearly and specifically the alleged [CUE], or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refilling under this 
subpart.

38 C.F.R. §§ 20.1403, 20.1404(b) (2007).

The definition of CUE was based on prior rulings of the 
United States Court of Appeals for Veterans Claims (the 
Court).  More specifically, it was observed that Congress 
intended that the VA adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance from years of Court 
decisions regarding CUE.

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "[CUE] is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "[CUE] requires 
that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-4 (1992).  "It must always be remembered 
that CUE is a very specific and rare kind of 'error'."  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).

As noted above, the veteran and his representative did not 
respond to the February 2008 letter.  Consequently, there is 
no specific argument of record pertaining to what the veteran 
feels is the "error" that the Board committed in the 
September 1988 decision as there are no specific allegations 
of error of fact or law made specific to that decision.  
Instead, the veteran and his wife testified essentially that 
the veteran was misdiagnosed with epilepsy during service and 
a personality disorder after service when he should have been 
diagnosed with PTSD.  The veteran's representative requested 
an independent review of medial evidence available in the 
early 1970s by psychiatrists to determine if that was when 
the veteran's PTSD first manifested.  However, as noted 
above, CUE cannot be based on a change in diagnosis.  38 
C.F.R. § 20.1403(d)(1).  The Board notes that PTSD was denied 
in the September 1988 decision because the Board at that time 
determined that the facts did not establish that the veteran 
had a diagnosis of PTSD.  Again, CUE cannot be based on a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d)(3).

In short, what can be construed as arguments of the veteran 
and his representative made in support of the instant motion 
during the September 2007 hearing do not "set forth clearly 
and specifically" what alleged clear and unmistakable error 
was committed by the Board in the September 19, 1988, 
decision as required by 38 C.F.R. § 20.1404(b).  It is 
important to reiterate that review for CUE in a prior Board 
decision must be based upon the record and the law that 
existed when that decision was made.  Thus, the additional 
medical evidence received after the Board decision in 
question which led to the grant of service connection for 
PTSD in the February 2003 rating decision cannot form the 
basis for reversal or revision of the September 1988 Board 
decision in question.  Because the moving party's motion 
fails to comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) (2007), the motion is dismissed without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


